Citation Nr: 1442085	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  09-39 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.
 
2.  Entitlement to 38 U.S.C.A § 1318 Dependency and Indemnity Compensation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


E. Joyner, Counsel

INTRODUCTION

The Veteran served on active duty from January 1978 to January 1982.  He died in October 2002.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

In her October 2009 substantive appeal (VA Form 9), the appellant requested a personal hearing before a Veterans Law Judge.  A hearing was scheduled for September 2012, but the appellant chose not to attend.  As no further communication from the appellant with regard to a hearing has been received, the Board considers the request for a hearing to be withdrawn.  See 38 C.F.R. 
§§ 20.702(d), (e); 20.704(d),(e) (2013).

When the case was previously before the Board in May 2013, the issue of entitlement to service connection for the cause of the Veteran's death was reopened and remanded for additional development, and the issue of entitlement to 38 U.S.C.A § 1318 Dependency and Indemnity Compensation was denied.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  In July 2014 the Court issued an Order granting a Joint Motion for Remand, which served to vacate the Board's May 2013 denial of the claim and remand the issue back to the Board for action in compliance with the Joint Motion.



FINDINGS OF FACT

1.  The Veteran's death certificate shows that he died in October 2002, and the immediate cause of death was listed as respiratory arrest due to hepatorenal failure.  No other significant conditions contributing to his death, but not related to the cause given were listed. 

2.  At the time of the Veteran's death, service connection had been established for residuals of cervical spine injury with traumatic arthritis, status post multiple surgeries with left upper extremity radiculopathy, evaluated as 60 percent disabling; muscle atrophy secondary to cervical spine disorder, evaluated as 20 percent disabling; scar, donor site, left hip, evaluated as noncompensable; and scars, scalp due to halo fixation device, evaluated as noncompensable.  TDIU was in effect from March 1, 1993.

3.  Resolving reasonable doubt in the favor of the appellant, the Veteran's chronic active hepatitis B has been shown to have been causally or etiologically related to service and was a contributory cause of the Veteran's death. 


CONCLUSIONS OF LAW

1.  The requirements for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. § 1110, 1103, 1131, 1310 (West 2002); 38 C.F.R. § 3.102, 3.159, 3.300, 3.303, 3.307, 3.309, 3.311, 3.312 (2013).

2.  The claim of entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is dismissed.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

However, as the Board is granting the claim for entitlement to service connection for the cause of the Veteran's death, and this renders moot the claim for entitlement to DIC under 38 U.S.C.A. § 1318, further discussion of the VCAA is unnecessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

Legal Analysis

Dependency and indemnity compensation is available to a surviving spouse who can establish, among other things, that the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310.  Service connection for the cause of the Veteran's death can be established by showing that a service-connected disability was either the principal cause of death or a contributory cause of death.  38 C.F.R. § 3.312.

Service connection may be established for the cause of a Veteran's death when a service-connected disability was either the principal or a contributory cause of death.  38 C.F.R. § 3.312(a); see 38 U.S.C.A. § 1310; see also 38 U.S.C.A. §§ 1110 and 1112.  A service-connected disability is the principal cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is one that contributed substantially or materially to death, combined to cause death, and aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  Id. Although there are primary causes of death that by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  Id.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

No compensation shall be paid if a disability is the result of the Veteran's own willful misconduct, including the abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2002); 38 C.F.R. § 3.1(n) , 3.301 (2011).  Willful misconduct is defined as an act involving conscious wrongdoing or known prohibited action. It involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  A mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n).  Willful misconduct has not been defined by the pertinent regulations to include high-risk sexual activity.  In addition, VA regulations specifically provide that residuals of venereal disease are not to be considered "willful misconduct."  See 38 U.S.C.A. § 10; 38 C.F.R. § 3.301(c)(1).  

The appellant is seeking entitlement to service connection for the cause of the Veteran's death.  The Veteran's death certificate reflects that he died in October 2002.  The immediate cause of death was listed as respiratory arrest, which was noted to be due to hepatorenal failure. 

At the time of the Veteran's death, service connection had been established for residuals of cervical spine injury with traumatic arthritis, status post multiple surgeries with left upper extremity radiculopathy, evaluated as 60 percent disabling; muscle atrophy secondary to cervical spine disorder, evaluated as 20 percent disabling; scar, donor site, left hip, evaluated as noncompensable; and scars, scalp due to halo fixation device, evaluated as noncompensable.  TDIU was in effect from March 1, 1993.

The medical evidence includes a September 2002 private medical record which reflects a diagnosis of chronic active hepatitis B.  It also reflects that the Veteran admitted to promiscuous behavior during service, which the private physician opined was most likely the source of the Veteran's contracting hepatitis B.

The medical evidence also contains a June 2013 VA medical opinion which states that the Veteran's cause of death was advanced liver cirrhosis with portal hypertension ascites and fatal hepatorenal syndrome, the etiology of which was predominantly due to the Veteran's impressive and prolonged alcohol intake and made worse by both hepatitis B and C.  

Essentially, the 2002 private opinion and 2014 VA opinion summarized above, collectively support a conclusion to the effect that the Veteran's hepatitis B is etiologically related to service, and that hepatitis B contributed substantially or materially to the Veteran's cause of death.  After carefully reviewing this evidence, the Board finds no adequate basis to reject these competent medical opinions which are favorable to the Veteran, based on any lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In this regard, the Board finds that the Veteran is competent to report that he engaged in promiscuity in service, and the Board finds that he was credible in this regard, as such was a declaration made in the context of seeking medical treatment.  Further, there has been no demonstration that the Veteran's reported promiscuity in service constituted willful misconduct, as contemplated by 38 C.F.R. § 3.1(n).  Promiscuity in service was not a prohibited action, and the record does not establish that the Veteran consciously considered it to be engaging in wrongdoing, or that the Veteran had knowledge of, or wanton and reckless disregard of, its probable consequences as including infection with hepatitis B.  

Although the June 2013 VA examiner also found that hepatitis B was not etiologically related to service, this opinion was based upon the lack of service treatment records documenting any liver problems or blood transfusions during service.  The examiner did not discuss the Veteran's history of promiscuous behavior and did not address the September 2002 private opinion.  Therefore, insofar as the opinion states that hepatitis B was not etiologically related to service, the Board finds it to be an inadequate opinion.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (holding that a medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record); Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (finding that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Here, the basis of the opinion incomplete and it does not address all evidence of record.  

In summary, in applying the benefit of the doubt doctrine, the Board finds that the evidence is at least in equipoise with regard to whether the evidence establishes that the Veteran's hepatitis B was etiologically related to service and contributed to cause his liver cirrhosis with portal hypertension ascites and fatal hepatorenal syndrome, which caused his respiratory arrest, and death.  Consequently, service connection for the cause of the Veteran's death is warranted.

As to the remaining claim, DIC benefits under 38 U.S.C.A. § 1318 are payable to the surviving spouse of a "deceased veteran" in the same manner as if the death were service-connected, where a veteran was rated totally disabled for 10 or more years immediately preceding death.  Here, since the Board has already granted service connection for the Veteran's cause of death, it need not decide the claim for benefits under 38 U.S.C.A. § 1318 , as granting the claim would not increase the appellant's benefits.  The Board will therefore dismiss the claim as moot.


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.

Entitlement to DIC under 38 U.S.C.A. § 1318 is dismissed.



______________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


